

Exhibit 10.26
capturea05.jpg [capturea05.jpg]
2017 STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS


(Amended and Restated as of January 1, 2018)
Section 1. Purpose; Definitions.
The purposes of the Plan are (i) to assist the Company in promoting a greater
identity of interest between the Company’s Non-Employee Directors and the
Company’s shareholders; and (ii) to assist the Company in attracting and
retaining Non-Employee Directors by affording them an opportunity to share in
the future successes of the Company.
For purposes of the Plan, the following terms are defined as set forth below:
(a)
“Award” means the grant under the Plan of Common Stock.

(b)
“Board” means the Board of Directors of the Company.

(c)
“Committee” means the Nominating and Corporate Governance Committee of the Board
or a subcommittee thereof, any successor thereto or such other committee or
subcommittee as may be designated by the Board to administer the Plan.

(d)
“Common Stock” means the Common Stock of the Company.

(e)
“Company” means Philip Morris International Inc., a corporation organized under
the laws of the Commonwealth of Virginia, or any successor thereto.

(f)
“Deferred Stock” means an unfunded obligation of the Company, represented by an
entry on the books and records of the Company, to issue one share of Common
Stock on the date of distribution.

(g)
“Deferred Stock Account” means the unfunded deferred compensation account
established by the Company with respect to each participant who elects to
participate in the Deferred Stock Program in accordance with Section 6 of the
Plan.

(h)
“Deferred Stock Program” means the provisions of Section 6 of the Plan that
permit participants to defer all or part of any Award.

(i)
“Fair Market Value” means, as of any given date, the mean between the highest
and lowest reported sales prices of the Common Stock on the New York Stock
Exchange-Composite Transactions or, if no such sale of Common Stock is reported
on such date, the fair market value of the Common Stock as determined by the
Committee in good faith.

(j)
“Non-Employee Director” means each member of the Board who is not a full-time
employee of the Company or of any corporation in which the Company owns,
directly or indirectly, stock possessing at least 50% of the total combined
voting power of all classes of stock entitled to vote in the election of
directors in such corporation, and “eligible Non-Employee Director” has the
meaning provided in Section 3 of the Plan.

(k)
“Plan” means this 2017 Stock Compensation Plan for Non-Employee Directors, as
amended from time to time.











1



--------------------------------------------------------------------------------




(l)
“Plan Year” means the period commencing at the opening of business on the day on
which the Company’s Annual Meeting of Shareholders is held and ending on the day
immediately preceding the day on which the Company’s next Annual Meeting of
Shareholders is held.

Section 2. Administration.
The Plan shall be administered by the Committee, which shall have the power to
interpret the Plan and to adopt such rules and guidelines for carrying out the
Plan and appoint such delegates as it may deem appropriate. The Committee shall
have
the authority to adopt such modifications, procedures and subplans as may be
necessary or desirable to comply with the laws, regulations, compensation
practices and tax and accounting principles of the countries in which
Non-Employee Directors reside or are citizens of and to meet the objectives of
the Plan.
Any determination made by the Committee in accordance with the provisions of the
Plan with respect to any Award shall be made in the sole discretion of the
Committee, and all decisions made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
Plan participants.
Section 3. Eligibility.
Only Non-Employee Directors (except for Dr. Frederik Paulsen) shall be eligible
to be granted Awards under the Plan.
Section 4. Common Stock Subject to the Plan.
The total number of shares of Common Stock reserved and available for
distribution pursuant to the Plan shall be 1,000,000.
In the event of any merger, share exchange, reorganization, consolidation,
recapitalization, reclassification, distribution, stock dividend, stock split,
reverse stock split, split-up, spin-off, issuance of rights or warrants or other
similar transaction or event affecting the Common Stock, the Committee is
authorized to and shall make such adjustments or substitutions with respect to
the Plan and to Awards authorized thereunder as it deems appropriate to reflect
the occurrence of such event, including, but not limited to, adjustments (A) to
the aggregate number and kind of securities reserved for issuance under the
Plan, (B) to the Award amounts set forth in Section 5(a), and (C) to the number
and kind of securities subject to outstanding Deferred Stock obligations. In
connection with any such event, the Committee is also authorized to provide for
the payment of any outstanding Deferred Stock obligations in cash, provided that
any such payment shall comply with the requirements of Internal Revenue Code
Section 409A.
Section 5. Awards.
(a)
Annual Awards. On the first day of each Plan Year, each eligible Non-Employee
Director serving as such immediately after the Annual Meeting held on such day
shall receive an Award of Common Stock having a Fair Market Value equal to
$175,000 (with any fractional share being rounded up to the next whole share) or
such other amount as the Committee determines in its discretion. If an eligible
Non-Employee Director first becomes a member of the Board on a day other than
the first day of a Plan Year, the Committee may, in its discretion, make a
pro-rated Award to such eligible Non-Employee Director.

(b)
Terms of Awards. Awards pursuant to Section 5(a) are eligible for participation
in the Deferred Stock Program.

Section 6. Payments and Payment Deferrals.
(a)
Each Plan participant may elect to participate in the Deferred Stock Program
with respect to Awards granted under Section 5(a). The Deferred Stock Program
shall be administered in accordance with the terms of this Section 6, provided
that the Committee may modify the terms of the Deferred Stock Program or may
require deferral of the payment of Awards under such rules and procedures as it
may establish. Any deferral election shall be made at a time and for such period
as shall satisfy the requirements of Internal Revenue Code Section 409A(a)(4).









2



--------------------------------------------------------------------------------




(b)
Any election to have the Company establish a Deferred Stock Account shall be
made in terms of integral multiples of 25% of the number of shares of Common
Stock that the participant otherwise would have been granted on each date of
grant, shall be made no later than the last day of the calendar year immediately
preceding the date of grant (or in the case of a participant who is first
becoming eligible for this Plan and any other Plan required to be aggregated
with this Plan under Internal Revenue Code Section 409A and the regulations and
other guidance thereunder, no later than 30 days after the participant first
becomes eligible and before the date of grant), and shall specify the time and
form of distribution of the participant’s Deferred Stock Account in a manner
complying with Internal Revenue Code Section 409A(a)(2) and (3). Any such
election shall remain in effect for purposes of the Plan until the participant
executes (i) a new election applicable to any grants to be made in years after
the year in which the new election is made or (ii) an election not to
participate in the Deferred Stock Program for grants in such future years. New
elections pursuant to clause (i) of the preceding sentence may be made only to
the extent permitted under rules and procedures established by the Committee
taking into account administrative feasibility and other constraints.

(c)
The Deferred Stock Account of a participant who elects to participate in the
Deferred Stock Program shall be credited with shares of Deferred Stock equal to
the number of shares of Common Stock that the participant elected to receive as
Deferred Stock. The Deferred Stock Account shall thereafter be credited with
amounts equal to the cash dividends that would have been paid had the
participant held a number of shares of Common Stock equal to the number of
shares of Deferred Stock in the participant’s Deferred Stock Account, and any
such amounts shall be treated as invested in additional shares of Deferred
Stock.

(d)
If as a result of adjustments or substitutions in connection with an event
described in the second paragraph of Section 4 of this Plan or as a result of
the transfer of the transferred accounts, a participant has received or receives
with respect to Deferred Stock credited to the participant’s Deferred Stock
Account rights or amounts measured by reference to stock other than Common
Stock, (i) such rights or amounts shall be treated as subject to elections made,
crediting of the participant’s account, and any other matters relating to this
Plan in a manner parallel to the treatment of Deferred Stock under the Plan,
provided that any crediting of amounts to reflect dividends with respect to such
other stock shall be treated as invested in additional Deferred Stock rather
than such other stock, and (ii) within 12 months following the event described
in Section 4, the participant shall be offered the opportunity to convert the
portion of his or her account measured by reference to such other stock to
Deferred Stock with the same Fair Market Value (rounded as necessary to reflect
fractional shares) as of the date of such conversion.

(e)
Any election by a participant for his or her Deferred Stock Account to be paid
upon his or her separation from service as a member of the Board shall be
applied in accordance with Internal Revenue Code Section 409A. No separation
from service shall be deemed to occur until the participant ceases to serve on
the Board.

(f)
The Deferred Stock Program shall be administered under such rules and procedures
as the Committee may from time to time establish, including rules with respect
to elections to defer, beneficiary designations and distributions under the
Deferred Stock Program. Notwithstanding anything in this Plan to the contrary,
all elections to defer, distributions, and other aspects of the Deferred Stock
Program shall be made in accordance with and shall comply with Internal Revenue
Code Section 409A and any regulations and other guidance thereunder.

Section 7. Plan Amendment and Termination.
The Board may amend or terminate the Plan at any time without shareholder
approval, including, but not limited to, any amendments necessary to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and any
regulations and other guidance thereunder; provided, however, that no amendment
shall be made without shareholder approval if such approval is required under
applicable law, regulation, or stock exchange rule, or if such amendment would
increase the total number of shares of Common Stock that may be distributed
under the Plan (subject to adjustment pursuant to Section 4 of the Plan).


3



--------------------------------------------------------------------------------












Section 8. Transferability.
Unless otherwise required by law, Deferred Stock shall not be transferable or
assignable other than by will or the laws of descent and distribution.


Section 9. Unfunded Status of Plan.
It is presently intended that the Plan constitute an “unfunded” plan for
incentive and deferred compensation. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver Common Stock or make payments; provided, however, that, unless the
Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
Section 10. General Provisions.
(a)
The Committee may require each person acquiring shares of Common Stock pursuant
to an Award to represent to and agree with the Company in writing that such
person is acquiring the shares without a view to the distribution thereof. The
certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All certificates for shares of Common Stock or other securities delivered under
the Plan shall be subject to such stock transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission (or any successor
agency), any stock exchange upon which the Common Stock is then listed, and any
applicable Federal, state or foreign securities law, and the Committee may cause
a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
(b)
Nothing contained in the Plan shall prevent the Company from adopting other or
additional compensation arrangements for Non-Employee Directors.

(c)
Nothing in the Plan shall confer upon any grantee the right to continued service
as a member of the Board.

(d)
No later than the date as of which an amount first becomes includable in the
gross income of the participant for income tax purposes with respect to any
Award the participant shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any Federal, state, local
or foreign taxes of any kind that are required by law or applicable regulation
to be withheld with respect to such amount. Unless otherwise determined by the
Committee, withholding obligations arising from an Award may be settled with
Common Stock, including Common Stock that is part of, or is received upon
exercise of the Award that gives rise to the withholding requirement. The
obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company, shall, to the extent permitted by law, have
the right to deduct any such taxes from any payment otherwise due to the
participant. The Committee may establish such procedures as it deems
appropriate, including the making of irrevocable elections, for the settling of
withholding obligations with Common Stock.

(e)
The terms of this Plan shall be binding upon and shall inure to the benefit of
any successor to Philip Morris International Inc. and any permitted successors
or assigns of a grantee.

(f)
The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of the Commonwealth of Virginia,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Plan to the substantive law of
another jurisdiction. Recipients of an Award are deemed to submit to the
exclusive jurisdiction and venue of the Federal or state courts of Virginia, to
resolve any and all issues that may arise out of or relate to the Plan or any
Award. Notwithstanding anything in this Plan to the contrary, the Plan shall be
construed to reflect the intent of the Company that all elections to defer,
distributions, and other aspects of the Plan shall comply with Internal Revenue
Code Section 409A and any regulations and other guidance thereunder.



4



--------------------------------------------------------------------------------




(g)
If any provision of the Plan is held invalid or unenforceable, the invalidity or
unenforceability shall not affect the remaining parts of the Plan, and the Plan
shall be enforced and construed as if such provision had not been included.

(h)
The Plan shall be effective May 3, 2017. Except as otherwise provided by the
Board, no Awards shall be made after the Awards made immediately following the
2027 Annual Meeting of Shareholders.





5

